Exhibit 10.19

EMPLOYMENT AGREEMENT

This Agreement (“Agreement”) is made and entered into as of the 1st day of
October, 2003 between C. David Zoba residing at 6045 Sunset Lane, Indianapolis,
Indiana  46228 (“Employee”), and Galyan’s Trading Company, Inc., an Indiana
corporation (“Company”). 

          1.          TERM OF EMPLOYMENT:  Subject to the terms of this
Agreement, Company hereby agrees to employ Employee, and Employee hereby agrees
to accept such employment, for the period beginning on the date hereof and
ending at the close of business on the second anniversary of the date hereof or
on such earlier date upon which this Agreement is terminated in accordance with
the provisions set forth herein (the “Initial Term”). Commencing on the first
anniversary of the Commencement Date, the term of this Agreement shall
automatically be extended each day by one day, until a date (the “Termination
Date”) which is one (1) year following the first date on which either party
delivers written notice of termination to the other.  The “Term” of this
Agreement shall include any automatic extensions pursuant to the preceding
sentence.

          2.          POSITION AND DUTIES:

 

(a)

General Duties; Performance:  At all times during the Term, Employee shall (i)
serve as General Counsel, Secretary and Executive Vice President responsible for
real estate, store planning and legal and, in such capacity, shall perform such
duties and have such responsibilities not materially inconsistent with the
foregoing as may from time to time be assigned or delegated to him by the Chief
Executive Officer of the Company (the “CEO”).  During this period, Employee
shall diligently and conscientiously devote his full and exclusive business
time, energy and ability to his duties and the business of Company.  At all
times during the Term (i) Employee shall perform his duties faithfully and
efficiently, subject to the direction of the CEO; and (ii) Employee shall
observe and comply with all directions, policies and regulations given or
promulgated by the CEO.

 

 

 

 

(b)

Non-Contravention:  Employee represents and warrants that (i) he has the full
right and authority to enter into this Agreement and to render the services as
required under this Agreement, (ii) by signing this Agreement he is not
breaching any contract or legal obligation he owes to any third party and (iii)
he is not party to any other agreement with Company or any other party providing
for the performance by him of services or, in the case of Company and its
subsidiaries, for any compensation to be paid to him.

          3.          COMPENSATION, BENEFITS AND EXPENSES:  During the Term,
Company shall compensate Employee for his services as follows:

 

(a)

Salary and Expenses:  Company shall pay Employee a base salary at an annual rate
of $350,000 for the period from the date hereof through and including January
31, 2004, $375,000 for Company’s fiscal year 2004, and $400,000 for Company’s
fiscal year 2005, in each case less standard income and payroll tax withholding
and other authorized deductions.  Such salary shall be earned and shall be
payable in regular installments in accordance with Company’s normal payroll
practices.  Employee shall also be entitled to reimbursement for reasonable
business expenses in accordance with Company policy.


--------------------------------------------------------------------------------





 

(b)

Health Insurance:  Employee and his dependents shall be eligible to participate
in Company’s group health plan as in effect from time to time for employees of
Company.

 

 

 

 

(c)

Bonus:  Employee shall be eligible to receive an annual bonus in accordance with
the Company’s existing bonus program, with such bonus to be determined based on
Company achieving its targeted operating income for the applicable fiscal year
(the “Target Income”) as set forth in Company’s annual budget for such fiscal
year prepared by management and approved by the Board.  The “Target Bonus” shall
be equal to 50% of base salary and Stay Bonus (as hereinafter defined) in each
fiscal year beginning in fiscal year 2003 and may be increased by an uncapped,
additional amount of Target Bonus pursuant to the schedule for incremental
Target Bonus increases approved by the Board from time to time.

 

 

 

 

(d)

Vacation:  Employee shall be entitled to annual paid vacation in accordance with
Company’s policies as in effect from time to time for similarly situated
executive employees of Company, but not less than four weeks of paid vacation
per year.

 

 

 

 

(e)

Retirement Plan:  Employee shall be eligible to participate in Company’s
retirement plans applicable to Employee, in accordance with the terms of such
plans.  Employee understands that the Board monitors such plans or arrangements
and may, from time to time, add benefits to or delete benefits from the plans or
arrangements, or modify or terminate existing plans or arrangements, provided
that no such modification or termination shall decrease the retirement benefits
accrued by the Employee prior to the modification or termination without the
written consent of the Employee.

 

 

 

 

(f)

Stay Bonus:  So long as this Agreement has not been terminated by Employee or by
Company for Cause (as hereinafter defined), at the end of each of fiscal year
2003, 2004 and 2005, Company shall pay to Employee a stay bonus of $100,000
(“Stay Bonus”) in accordance with its customary bonus payment schedule;
provided, however, that on the final day of the Term of this Agreement, if such
date is other than the last day of Company’s fiscal year, Employee shall be
entitled to receive a pro rata portion of such Stay Bonus, which shall equal
$100,000 multiplied by a fraction, the numerator of which shall be the number of
days in such fiscal year prior to such date, and the denominator of which shall
be 365.  The Stay Bonus shall be deemed earned on the last day of such fiscal
year so long as this Agreement has not been terminated by Employee or by Company
for Cause, or on the last day of the Term, as the case may be.

 

 

 

 

(g)

Company Stock/Options.  Subject to the provisions of this Section 3(g),
beginning with the 2004 fiscal year, Employee shall be eligible to receive an
annual grant of options commensurate with Employee’s position and
responsibilities (the “Annual Options”), pursuant to the Company’s 1999 Stock
Option Plan, as amended (the “Option Plan”), with an exercise price equal to the
closing price of the Common Stock on the grant date; provided, however, Company
shall not be required to issue Annual Options to Employee after such

2

--------------------------------------------------------------------------------





 

 

time as it has discontinued the issuance of options to other senior management
employees, using instead another form of incentive compensation, provided that
Employee receives incentive compensation in the same form as other senior
management employees.  The Annual Options granted during a fiscal year shall be
granted not later than the end of the fourth full month of that fiscal year and
shall be contingent on Employee being employed by Company on the grant date and
Company having achieved its Target Income for the immediately preceding fiscal
year.  The Annual Options shall be governed by and subject to the terms and
conditions of the Option Plan.

 

 

 

 

(h)

Financial Planning Services:  Company shall pay for financial planning services
for Employee from the firm of Brownson, Rehmus Foxworth, and Company and shall
indemnify Employee against any incremental income tax liability incurred as a
result of Company’s payment for such services.

          4.          TERMINATION:  Employee’s employment with Company during
the Term may be terminated by Company under the circumstances described in this
Section 4, and subject to the provisions of Section 5:

 

(a)

Termination by Company for Cause:  Company may immediately terminate Employee’s
employment for Cause by giving written notice to Employee identifying in
reasonable detail the act or acts said to constitute “Cause.”  For purposes of
this Agreement, “Cause” means Employee’s (i) intentional act of fraud,
embezzlement, theft, or other material violation of the law in connection with
or in the course of his employment, (ii) intentional illegal act that is likely
to materially injure the reputation, business, or a business relationship of
Company; (iii) intentional wrongful damage to material assets of Company; (iv)
intentional wrongful disclosure of material confidential information of Company;
(v) intentional wrongful competitive activity in material breach of Employee’s
duty of loyalty; or (vi) breach of any material term of any stated material
employment policy of Company; provided Company has given Employee written notice
of such breach, and Employee has failed to cure such breach within ten (10) days
after receipt of such notice.  For purposes of the preceding sentence, no act,
or failure to act, on the part of Employee shall be deemed “intentional” if it
was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done, or omitted to be done, by Employee not in good faith
and without reasonable belief that his act or omission was in or not opposed to
the best interest of Company.

 

 

 

 

(b)

Termination by Company for Other than Cause, Death, or Disability:  Company may
immediately terminate Employee’s employment for any reason other than Cause,
death, or Disability by giving ten (10) days written notice to Employee.

 

 

 

 

(c)

Death:  Employee’s employment shall automatically terminate upon his death.

3

--------------------------------------------------------------------------------





 

(d)

Disability:  Employee shall not be considered in breach of this Agreement, if he
fails to perform the material duties of his employment because of a physical or
mental condition that renders him unable to perform such services (hereafter
referred to as “Disability”).  If for a continuous period of twelve (12) months
during the Term, Employee fails to perform the material duties of his employment
because of Disability, his employment shall terminate on the first anniversary
of the beginning of his Disability.  If there is any dispute as to whether
Employee has a Disability, this issue shall be settled by the opinion of an
impartial reputable physician qualified to make the determination agreed upon
for the purpose by Employee and Company, or failing such agreement within
fourteen (14) days of a written request therefor by either party to the other,
by an impartial reputable physician qualified to make the determination who is
selected by agreement of a reputable physician selected by Company and a
reputable physician selected by Employee.

 

 

 

 

(e)

Termination by Employee for Good Reason.  Employee may terminate employment
during the Term for “Good Reason” by delivering to Company (i) a Preliminary
Notice of Good Reason (as defined below), and (ii) not earlier than thirty (30)
days and not later than three (3) months from the delivery of such Preliminary
Notice of Good Reason, a Notice of Termination.  For purposes of this Agreement,
“Good Reason” means (i) the assignment (without the express written consent of
Employee) to Employee of a materially lower position in the organization in
terms of his responsibility, authority and status, any material reduction in
Employee’s authority or status, or requiring Employee to perform services not
commensurate with Employee’s ability, experience and qualifications; (ii)
requiring Employee (without his consent) to relocate his primary work location
more than fifty (50) miles away from the current principal office of Company in
Plainfield, Indiana; (iii) any reduction in Employee’s base salary or bonus
opportunity; (iv) any material breach by Company of the terms of this Agreement;
or (v) failure of any successor of the Company to assume this Agreement;
provided that “Good Reason” shall not include (A) acts not taken in bad faith
which are cured by Company in all respects not later than twenty (20) days from
the receipt by Company of a written notice from Employee identifying in
reasonable detail the act or acts constituting “Good Reason” (a “Preliminary
Notice of Good Reason”) or (B) acts taken by Company as a result of grounds for
termination of employment for Cause pursuant to Section 4(a).  A Preliminary
Notice of Good Reason shall not, by itself, constitute a Notice of Termination.

          5.          OBLIGATIONS UPON TERMINATION:

 

(a)

Termination by Company for Cause:  If Company terminates Employee for Cause at
any time during the Term, Employee will receive his base salary and other
compensation and benefits earned under this Agreement but not yet paid or
delivered to Employee as of the date of termination, including retirement
benefits accrued through the date of such termination and payable under the
terms of such plans, but excluding any bonus.

4

--------------------------------------------------------------------------------





 

(b)

Termination by Company for Other Than Cause, Disability, Death, or by Employee
for Good Reason:  If Company terminates Employee’s employment for any reason
other than Cause, Disability, or death at any time during the Term, or if
Employee terminates employment for Good Reason pursuant to Section 4(e) during
the Term, Employee shall receive, subject to the limitations set forth below,
(i) his base salary and other compensation and benefits earned under this
Agreement but not yet paid or delivered to Employee as of the date of his
termination, including any bonus owed for the immediately preceding fiscal year
and retirement benefits accrued through the date of such termination and payable
under the terms of such plans, (ii) a lump sum payment equal to Employee’s
Target Bonus for the fiscal year of termination, (iii) a lump sum equal to
then-current base salary, less standard income and payroll tax withholding and
other authorized deductions, from the date of termination until the later of the
date that is (A) the first anniversary of the date of his termination or (B) the
second anniversary of the date hereof (such period hereafter referred to as the
“Severance Period); (iv) continued health coverage for the Severance Period, and
(vi) a lump sum equal to the benefits that absent termination of employment
would have accrued under Company’s tax-qualified and non-qualified retirement
plans (which benefits shall be deemed fully vested) until the end of the
Severance Period.

 

 

 

 

(c)

Death or Disability: If Employee’s employment terminates pursuant to Section
4(c) or (d) as a result of his death or Disability, Employee shall be entitled
to the same compensation as provided under Section 5(a).  In addition, Employee
(or his estate) shall receive a payment (at such time as is consistent with the
administration of Company’s bonus program) equal to a pro-rata share of the
annual bonus he would have earned (as determined in a manner consistent with
Section 3(c)) based on Company’s actual results for the fiscal year.  For
purposes of the preceding sentence, Employee’s pro-rata share shall be a
fraction of the number of days in the fiscal year, the numerator of which shall
be the number of days in the fiscal year prior to Employee’s death or
termination of employment pursuant to Section 4(d) and the denominator of which
shall be 365.

 

 

 

 

(d)

Exclusive Remedy:  Employee acknowledges that, other than the payments described
in this Section 5 and Employee’s rights under any benefit plan of Company in
which Employee participates, he shall have no other claims against, and be
entitled to no other payments from, Company or its direct or indirect parents,
subsidiaries, affiliates or related companies upon any termination or breach by
Company of this Agreement.

          6.          LOYALTY, NON-COMPETITION AND CONFIDENTIALITY:  In
consideration of the employment provided by Company, Employee agrees with
Company as follows:

 

(a)

Non-Competition:  Employee acknowledges that his position will give him access
to confidential and highly sensitive non-public information of substantial
importance to Company, including but not limited to financial information,
identities of distributors, contractors and vendors utilized in Company’s
business, non-public forms, contracts and other documents used in Company’s
business,

5

--------------------------------------------------------------------------------





 

 

trade secrets used, developed or acquired by Company, information concerning the
manner and details of Company’s operation, organization and management,
Company’s business plans and strategies, price information, customer lists and
research and development data, and that the services he will provide to Company
are unique.  During the “Non-Competition Period” as defined in Section 6(f)
hereof, Employee agrees that in addition to any other limitation, he will not
directly or indirectly engage in, as an employee, consultant or otherwise, any
business in the United States primarily engaged in the retail sporting goods or
retail sports apparel business, nor will he accept employment, consult for, or
participate, directly or indirectly, in the ownership or management of any
enterprise in the United States engaged in such a business.  Notwithstanding the
foregoing, Employee may invest as the holder of not more than four percent (4%)
of the outstanding shares of any corporation whose stock is listed on any
national or regional securities exchange or reported by the National Association
of Securities Dealers Automated Quotation System or any successor thereto.

 

 

 

 

(b)

Other Employees, Customers:  Employee agrees that during the Non-Competition
Period, neither he nor any entity with which he is at the time affiliated (and
which is not affiliated with Company) shall, directly or indirectly, hire or
offer to hire or entice away or in any other manner persuade or attempt to
persuade any officer, employee, agent or customer of Company or any of its
affiliates, or any person who supplies goods or services or licenses intangible
or tangible property to Company or any of its affiliates to discontinue his, her
or its relationship with such entity.

 

 

 

 

(c)

Confidentiality:  Except in the normal and proper course of his duties
hereunder, Employee will not use for his own account or disclose to anyone else,
during or after the Term of this Agreement, any confidential or proprietary
information or material relating in the reasonable opinion of Company to
Company’s operations or businesses, including Company’s subsidiaries, which he
may obtain from Company, its subsidiaries or their officers, directors or
employees, or otherwise during or by virtue of Employee’s employment by
Company.  Confidential or proprietary information or material includes, without
limitation, the following types of information or material, both existing and
contemplated, regarding Company, its direct or indirect parents, subsidiaries,
affiliates or related companies: proprietary data processing systems and
software; corporate information, including contractual arrangements, plans,
strategies, tactics, policies, resolutions, patent, copyright, trademark, and
tradename applications, and any litigation or negotiations; marketing
information, including sales or product plans, strategies, methods, customers,
prospects, or market research data; financial information, including cost and
performance data, debt arrangements, equity structure, investors, and holdings;
operational and scientific information, including trade secrets, technical
information, and personnel information, including personnel lists, resumes,
personnel data, organizational structure, and performance evaluations; provided,
however, that confidential or proprietary information shall not include any
information that is generally available to the public without breach of this
Agreement.

6

--------------------------------------------------------------------------------





 

(d)

Intangible Property:  All right, title and interest of every kind and nature
whatsoever, whether now known or unknown, in and to any intangible property,
including all trade names, unregistered trademarks and service marks, brand
names, patents, copyrights, registered trademarks and service marks and all
trade secrets and confidential know-how (collectively, the “Intangible
Property”), invented, created, written, developed, furnished, produced or
disclosed by Employee in the course of rendering his services to Company
hereunder shall, as between the parties hereto, be and remain the sole and
exclusive property of Company for any and all purposes and uses whatsoever, and
Employee shall have no right, title or interest of any kind or nature in such
Intangible Property, or in or to any results or proceeds therefrom.  Employee
will, at the request of Company, execute such assignments, certificates and
other instruments as Company may from time to time deem necessary or desirable
to evidence, establish, maintain, perfect, protect, enforce or defend its right,
title and interest in and to, any of the foregoing.

 

 

 

 

(e)

Return of Documents:  Employee agrees that all documents of any nature
pertaining to activities of Company, its direct or indirect parents,
subsidiaries, affiliates and related companies, used, prepared, or made
available to Employee in the course of rendering his services to Company
hereunder, including the information or materials covered by Sections 6(c) and
6(d) hereof, are and shall be the property of Company or, as the case may be,
its direct or indirect parents, subsidiaries, affiliates or related companies,
and that all copies of such documents shall be surrendered to Company whenever
requested by the Company.

 

 

 

 

(f)

Non-Competition Period:  “Non-Competition Period” means the period beginning on
the date hereof and ending on the date that is the later of (i) the second
anniversary of the date of termination of Employee’s employment with Company and
(ii) three years from the date hereof .

 

 

 

 

(g)

Enforcement:  Employee acknowledges that irreparable damage would result to
Company or its direct or indirect parents, subsidiaries, affiliates or related
companies if the provisions of this Section 6 are not specifically enforced, and
agrees that Company shall be entitled to any appropriate legal, equitable, or
other remedy, including injunctive relief, in respect of any failure to comply
with the provisions of this Section 6.

          7.          CHANGE IN CONTROL:

                        (a)      For purposes of this Section 7, the following
terms shall have the meanings set out below:

                                  (i)          “Board” means the Board of
directors of the Company or successor entity described in clause (a)(ii)(C) or
(D) below:

                                  (ii)         “Change in Control” means the
occurrence during the Term of any of the following events: (A) any acquisition
by any Person or group (as defined in the Securities and Exchange

7

--------------------------------------------------------------------------------





Act of 1934 (“Exchange Act”)) other than a Permitted Shareholder of beneficial
ownership of more than the greater of (I) thirty percent (30%) of Company’s then
outstanding shares of Common Stock and (II) the Common Stock held by Permitted
Holders, and Incumbent Directors cease to constitute more than fifty percent
(50%) of the members of the Board; (B) consummation of a merger, reorganization,
consolidation, or similar transaction (any of the foregoing a “Merger”), unless
the Persons who were the beneficial owners of the Common Stock immediately
before such Merger are the beneficial owners, immediately after such Merger,
directly or indirectly, in the aggregate, of more than sixty percent (60%) of
the common stock and other voting securities of the entity resulting from such
Merger in substantially the same relative proportions as their ownership of the
Common Stock immediately before the Merger; (C) consummation of a sale of all or
substantially all of the assets of the Company (a “Sale”), unless the Persons
who were the beneficial owners of the Common Stock, immediately before such
Sale, are the beneficial owners, directly or indirectly, in the aggregate, of
more than sixty percent (60%) of the common stock and other voting securities of
the entity or entities that own such assets immediately after the Sale; or (D)
approval by the Board or the Company shareholders of a Plan of liquidation of
the Company.

                                  (iii)         “Incumbent Director” means an
individual who is a member of the Board and who (i) is a member of the Board
immediately before (i) the change in ownership described in Section 7(a)(ii)(A)
or, (ii) if a change in the composition of the Board is made before the change
in ownership described in clause (i) pursuant to an agreement with the
purchasing Person or group described in Section 7(a)(ii)(A), the change pursuant
to such agreement.

                                  (iv)        “Permitted Holder” means Freeman,
Spogli & Co., Inc. or Limited Brands, Inc., and “Permitted Holders” means
Freeman, Spogli & Co., Inc. and Limited Brands, Inc.  The term “Permitted
Holder” also includes any affiliate of an entity described in the preceding
sentence.

                                  (v)         “Person” means an individual,
corporation, partnership, joint venture, association, limited liability company,
joint-stock company, trust, or unincorporated organization, or a governmental
agency, officer, department, commission, board, bureau, or instrumentality
thereof.

                        (b)           If a Change in Control shall occur on or
prior to the Termination Date or such earlier date upon which this Agreement is
terminated in accordance with the provisions set forth herein, Options
previously granted to Employee shall become fully vested on the date of such
Change in Control to the extent not already vested.

          8.          ENTIRE AGREEMENT:  This Agreement contains the entire
understanding between Company and Employee concerning Employee’s employment with
Company, and supersedes all prior negotiations, term sheets, and agreements
between them.

          9.          MODIFICATION:   No provision of this Agreement may be
amended, modified, or waived except by written agreement signed by both Company
and Employee.

          10.        GOVERNING LAW:   The provisions of this Agreement shall be
construed in accordance with, and governed by, the laws of the State of Indiana
without regard to principles of conflict of laws.

          11.        SAVINGS CLAUSE:   If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can

8

--------------------------------------------------------------------------------





be given effect without the invalid provisions or applications and to this end
the provisions of this Agreement are declared to be severable.

          12.        SUCCESSORS; NO ASSIGNMENT OF AGREEMENT:  Except as
otherwise provided herein, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective legal representatives,
heirs, successors and assigns.  Employee acknowledges that his services are
unique and personal.  Accordingly, Employee may not assign his rights or
delegate his duties or obligations under this Agreement to any person or entity.

          13.        ADDITIONAL REPRESENTATIONS:  Employee represents and
warrants to Company that he is knowledgeable and sophisticated as to business
matters, including the subject matter of this Agreement, that he has read this
Agreement and that he understands its terms.  Employee acknowledges that, prior
to assenting to the terms of this Agreement, he had been given a reasonable time
to review it, to consult with counsel of his choice, and to negotiate at
arm’s-length with Company as to its contents.  Company and Employee agree that
the language used in this Agreement is the language chosen by the parties to
express their mutual intent, and that Employee has entered into this Agreement
freely and voluntarily and without pressure or coercion from anyone.  Employee
represents and warrants to Company that he is not bound by any agreement or
subject to any restriction which would interfere with or prevent his entering
into or carrying out this Agreement.

          14.        RIGHTS AND WAIVERS:  All rights and remedies of the parties
hereto are separate and cumulative, and no one of them, whether exercised or
not, shall be deemed to be to the exclusion of any other rights or remedies or
shall be deemed to limit or prejudice any other legal or equitable rights or
remedies which either of the parties hereto may have.  No party to this
Agreement shall be deemed to waive any rights or remedies under this Agreement
unless such waiver is in writing and signed by such party.  No delay or omission
on the part of either party in exercising any right or remedy shall operate as a
waiver of such right or remedy or any other rights or remedies.  A waiver on any
one occasion shall not be construed as a bar to or a waiver of any right or
remedy on any future occasion.

          15.        SURVIVABILITY:  The expiration or termination of this
Agreement shall not operate to affect such of the provisions hereof as are
expressed to remain in full force and effect notwithstanding such termination.

          16.        CAPTIONS:  The captions of this Agreement are for
descriptive purposes only and are not part of the provisions hereof and shall
have no force or effect.

          17.        NOTICES:  All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows (or to such other party or address as Company or Employee
may designate in notice duly delivered to the other pursuant to this section):

If to Employee, to him at his address set forth in the preamble hereto.
If to Company, to it at:
Galyan’s Trading Company, Inc.
2437 E. Main Street
Plainfield, Indiana  46168
Attn: Chief Executive Officer
With copies to:

                       Norman S. Matthews
                       650 Madison Avenue-23rd Floor
                       New York, NY  10022

9

--------------------------------------------------------------------------------





          18.        NO DUTY TO MITIGATE:  Payments due to Employee following
his termination of employment are not conditioned upon Employee’s attempting to
mitigate his losses by seeking other employment or taking other action, and
Employee shall be under no obligation to do so.   

(Remainder of Page Intentionally Left Blank)

10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Company and Employee, intending to be legally bound, have
executed this Agreement on the day and year first above written.

EMPLOYEE:

 

COMPANY:
GALYAN’S TRADING COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ C. David Zoba

 

By:

/s/ Robert B. Mang

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

C. David Zoba

 

 

Robert B. Mang
Chief Executive Officer

 

11

--------------------------------------------------------------------------------